Detailed Action
	This action is responsive to an original application filed on 1/24/2020 with acknowledgement that this application claims a priority date of 1/24/2019 to US Provisional Application 62/796,365. 
	Claims 1-20 are currently pending.  Claims 6-8 are withdrawn from consideration as being drawn to nonelected species.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
	It is noted there is not a Power of Attorney paper filed in the instant application as of the date of this Office action.
Response to Amendment
The response filed on March 14, 2022 is acknowledged.  One page of amended drawings, one page of amended abstract, one page of amended specification, and four pages of amended claims were received on 3/14/2022.  The drawings, abstract, and specification have been amended such that they are no longer objected to.  Claims 1-2, 4, and 15 have been amended.  The claims have been amended such that they are no longer objected to, however the amended claims remain rejected under 35 U.S.C. 112(b) as noted below.
Election/Restrictions
Applicant’s election without traverse of Sub-Channel Species A and Receptacle Structure Geometry Species A in the reply filed on 9/27/2021 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 9/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 8-9 state “wherein the receptacle can be arranged in a includes a first collapsed configuration that is rolled lengthwise” and it is not clear what this means.  It appears that there is a typographical error in the claim.  Furthermore, if Lines 8-9 are intended to state “wherein the receptacle can be arranged in and includes a first collapsed configuration that is rolled lengthwise”, it is not clear how the receptacle can be arranged in and include a configuration, since based on the disclosure as a whole a configuration is understood to be a state of arrangement rather and not a tangible component.  For the purpose of examination, Claim 1 Lines 8-9 will be interpreted to state “wherein the receptacle can be arranged in a first collapsed configuration that is rolled lengthwise”.
Claims 2-5 and 9-20 depend from Claim 1, therefore Claims 2-5 and 9-20 are rejected under 35 U.S.C. 112(b) for being indefinite since Claim 1 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,381,387 to Douglas (“Douglas”) in view of US Patent 7,717,187 to Miller et al. (“Miller”).
As to Claim 1, Douglas discloses a system for a fire mitigation barrier (Fig. 1 #100 “fire-protection mechanism”) comprising:
a receptacle (See Annotated Fig. 1 “first receptacle”) that includes a set of walls that are at least partially made of a flexible material (Fig. 6 #110 “flexible layers”) and that define at least one sub-channel (See “first sub-channel” in Annotated Fig. 1) that is a partially extruded form (Per. Col. 5 Lines 1-6 the internal channels within the sub-channels shown in Annotated Fig. 1 can be tubes or hoses, which are understood to be of an extruded form, thus since the internal channels are made of an extruded form, the sub-channels that include the internal channels are partially extruded form) and that extends along a length (See Annotated Fig. 1) of the receptacle, and the receptacle comprising an inlet (See Annotated Fig. 1, the inlet is the portion of an internal channel that enters the ”first sub-channel”) to the at least one sub-channel on a first end of the length of the receptacle (See Annotated Fig. 1); 
wherein the receptacle can be arranged in a includes a first collapsed configuration that is rolled lengthwise (Per Col. 6 Lines 8-10 the sub-channels expand when filled with fluid, so when the sub-channels are not filled with fluid and not expanded the sub-channels are in a collapsed configuration.  See Col. 6 Line 61 – Col. 7 Line 9 disclosing that the receptacle can be coiled and rolled along the midline when being deployed); and
a filler material (Fig. 6 #612 “fluid”) that when introduced into the at least one sub-channel through the inlet expands the receptacle into a deployed configuration that extends along the length of the receptacle (See Col. 6 Lines 8-10 and Annotated Fig. 6) and thereby forms a barrier with an expanded form (See Annotated Fig. 6 showing the barrier in an expanded form).
Regarding Claim 1, in reference to the system of Douglas as applied above, Douglas does not specifically disclose wherein the system is deployed along a firebreak path and wherein the filler material is sealed within the receptacle.
However, Miller discloses a system for a fire mitigation barrier (Fig. 6 #10 “barrier”) deployed along a firebreak path (See #40 in Fig. 6, See Col. 4 Lines 1-16 disclosing that #10 can be used as a firebreak to prevent spread of fire) comprising: 
a receptacle (Fig. 6 #14 “pocket”) that includes a set of walls (Fig. 6 #18 and #20 “layers”) that are at least partially made of a flexible material (See Col. 6 Lines 59-67) and that define at least one sub-channel (See Annotated Fig. 6) that extends along a length of the receptacle (See “L” in Annotated Fig. 6), and the receptacle comprising an inlet (See Annotated Fig. 6 and Col. 6 Lines 7-26, the sheet #20 can be porous as to allow water in when it is sprayed, thus an inlet exists at sheet #20) to the at least one sub-channel on a first end of the length of the receptacle (See Annotated Fig. 6); 
wherein the receptacle can be arranged in a first collapsed configuration (See Col. 6 Lines 54-58 disclosing that the receptacle can be folded and stored into a compact space); and
a filler material (Col. 4 Line 17 “water”) that when introduced into the at least one-subchannel through the inlet expands the receptacle into a deployed configuration (See Col. 12 Lines 53-67) that extends along the length of the receptacle (See Annotated Fig. 6), with the filler material sealed within the receptacle and thereby forms a barrier with an expanded form (See Annotated Fig. 6, Per Col. 16 Lines 13-42 it is understood that the water absorbed by absorbent polymer remains sealed in the pocket until a temperature that generates steam is reached). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Douglas to be deployed along a firebreak path, as taught by Miller for the purpose of preventing spread of fire (See Col. 4 Lines 7-10).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Douglas to have the filler material absorbed in absorbent polymer in each pocket 112 and sealed in the receptacle, as taught by Miller as doing so would allow the receptacle to be filled with water before or during transport prior to being accurately dropped onto a target area (See Col. 16 Lines 23-31).
As to Claim 2, in reference to the system of Douglas in view of Miller as applied to Claim 1 above, Douglas further discloses wherein the at least one sub-channel is a through channel extending through the length of the receptacle (See Annotated Fig. 1); the receptacle further comprising an outlet (See Annotated Fig. 1, the outlet is the portion of an internal channel that exits the “first sub-channel”) located along the length of the receptacle at a location that is opposite a side that the inlet is located (See Annotated Fig. 1), wherein the outlet is coupled to the at least one sub-channel (See Annotated Fig. 1).
As to Claim 3, , in reference to the system of Douglas in view of Miller as applied to Claim 2 above, Douglas discloses comprising a connector (See Annotated Fig. 1, Per Col. 2 Lines 24-31, the internal channels couple the outlet of one pocket to the inlet of another pocket, and Per Col. 5 Lines 5-7 the internal channels can be tubes or hoses) that couples the outlet of the receptacle to an inlet of a second receptacle (See Annotated Fig. 1 “second receptacle”).
As to Claim 4, in reference to the system of Douglas in view of Miller as applied to Claim 3 above, Douglas further discloses wherein the set of walls further comprises a set of internal walls (See Annotated Fig. 6) and a set of external walls (See Annotated Fig. 6), wherein the set of internal walls and external walls define a plurality of sub-channels (See Annotated Fig. 6 “first sub-channel” and “second sub-channel”) extending at least a portion of the way along the length of the receptacle (See Annotated Fig. 1).
As to Claim 5, in reference to the system of Douglas in view of Miller as applied to Claim 4 above, Douglas further discloses wherein each sub-channel is directly coupled to an inlet or indirectly coupled to an inlet through a connected sub-channel (See Annotated Fig. 1, there is an inlet from an internal channel at each sub-channel).
As to Claim 9, in reference to the system of Douglas in view of Miller as applied to Claim 4 above, Douglas further discloses wherein the plurality of sub-channels comprise of a first sub-channel (See Annotated Fig. 1 and Annotated Fig. 6) that when in a deployed configuration is filled with a first filler material (Per Col. 5 Lines 37-42 an additional stream of water can be filled into a sub-channel) and a second sub-channel (See Annotated Fig. 1 and Annotated Fig. 6) that when in a deployed configuration is filled with a second filler material that differs from the first filler material (Per Col. 4 Lines 50-52 the filler material can be a fire-retardant chemical, which is understood to be different from water).
As to Claim 10, in reference to the system of Douglas in view of Miller as applied to Claim 9 above, Douglas further discloses wherein the first filler material is a water-based fluid (Col 5 Line 39 “water”) and the second filler material is a fire retardant fluid (Col. 4 Line 51 “a fluid that includes a fire-retardant chemical”).
As to Claim 11, in reference to the system of Douglas in view of Miller as applied to Claim 4 above, Douglas further discloses wherein, when in a deployed configuration, a sub-channel of the plurality of sub-channels is filled with a gas (Per Col. 8 Lines 59-67 the system can include pneumatic channels, which are understood to fill a sub-channel with a gas to assist in inflating the receptacle).
As to Claim 12, in reference to the system of Douglas in view of Miller as applied to Claim 4 above, Douglas further discloses wherein the plurality of sub-channels comprises of at least one sub-channel that comprises embedded materials (See Fig. 2, one of the sub-channels comprises #224 “absorbing material” embedded in the sub-channel).
As to Claim 13, in reference to the system of Douglas in view of Miller as applied to Claim 4 above, Douglas further discloses wherein the receptacle includes at least one sub-channel that when in a deployed configuration extends horizontally (See Annotated Fig. 6, Per Col. 6 Lines 8-10 the sub-channels have pleat features that allow the sub-channels to expand when filled with fluid, it is understood that the sub-channels extend in all directions away from the surface that the barrier is deployed when the sub-channels are expanded, including a horizontal direction).
As to Claim 14, in reference to the system of Douglas in view of Miller as applied to Claim 4 above, Douglas further discloses wherein the receptacle includes at least one sub-channel that when in a deployed configuration extends vertically from a base surface (See Annotated Fig. 6, Per Col. 6 Lines 8-10 the sub-channels have pleat features that allow the sub-channels to expand when filled with fluid, it is understood that the sub-channels extend in all directions away from the surface that the barrier is deployed on when the sub-channels are expanded, including in a vertical direction).
As to Claim 15, in reference to the system of Douglas in view of Miller as applied to Claim 2 above, Douglas further discloses wherein when in a collapsed configuration, the receptacle is folded along an axis defined along the length of the receptacle collapsing a side profile of the partially extruded form and subsequently rolling the receptacle transverse to the axis (See Annotated Fig. 1 and Annotated Fig. 6, See Col. 6 Lines 61-67 disclosing that the receptacle is stored in a coiled form, based on the structure shown in Figs. 1 and 6 the receptacle is capable of meeting the functional limitation of being folded and rolled in a collapsed configuration).
As to Claim 17, in reference to the system of Douglas in view of Miller as applied to Claim 2 above, Douglas further discloses wherein the receptacle comprises of spaced instances of partial obstructions extending internally from walls defining the at least one sub-channel (See Col. 11 Lines 6-23, it is understood that couplings from a front of a pocket to the back of the pocket that reduce a volume and thickness of the pocket are partial obstructions extending internally from walls of the pocket, and that the couplings can apply to each pocket in a spaced manner).
As to Claim 18, in reference to the system of Douglas in view of Miller as applied to Claim 2 above, Douglas further discloses wherein the filler material is a water-based fluid (Per Col. 4 Lines 50-52 the filler material can be water).
As to Claim 19, in reference to the system of Douglas in view of Miller as applied to Claim 2 above, Douglas further discloses wherein the filler material comprises of a fire retardant substance (Per Col. 4 Lines 50-52 the filler material can be a fire-retardant chemical).
As to Claim 20, in reference to the system of Douglas in view of Miller as applied to Claim 2 above, Douglas further discloses wherein an outer surface of the receptacle has a reflective coating (Col. 3 Lines 20-24). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Miller and US PGPUB 2018/0305882 A1 to Abeles (“Abeles”).
Regarding Claim 16, in reference to the system of Douglas in view of Miller as applied to Claim 2 above, Douglas does not disclose wherein the receptacle comprises of at least one one-directional valve segmenting the at least one sub-channel.
However, Abeles discloses a system for a barrier deployed along a surface (Title “Portable Water Inflatable Barrier With Interconnectable Modules”) comprising:
a receptacle (Fig. 3 #300 “modules”) that includes a set of walls that are at least partially made of a flexible material (Paragraph 0017 “flexible walls”) and that define at least one sub-channel (See Annotated Figs. 3 and 5) extending along a length of the receptacle (See Annotated Fig. 3), and the receptacle comprising an inlet (See Annotated Fig. 5) to the at least one sub-channel;
wherein the receptacle can be arranged in a collapsed configuration (Paragraph 0058); and 
a filler material (Paragraph 0029 “water”) that when introduced into the at least one sub-channel through the inlet expands the receptacle into a deployed configuration and thereby forming a barrier with an expanded form (Paragraph 0029), 
wherein the receptacle comprises of at least one one-directional valve (See Annotated Fig. 5 #510 “automatic valve”, which based on the location of hinge 504 is understood to open in only one direction) segmenting the at least one sub-channel (See Annotated Fig. 5, the sub-channel is segmented between cell 302A and 302B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Douglas in view of Miller as applied to Claim 2 above to have the receptacle comprise of at least one one-directional valve segmenting the at least one sub-channel, as taught by Abeles, as doing so would ensure that in the event of one segment of the sub-channel developing a leak, the other segment of the sub-channel does not leak via the internal channel (Paragraph 0060). 

    PNG
    media_image1.png
    874
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    928
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    818
    590
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    680
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    590
    628
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Douglas fails to teach a filler material that when introduced into the at least one sub-channel through the inlet expands the receptacle into a deployed configuration that extends along the length of the receptacle and that cavities of Douglas expand at set locations when filled up with fluid and thus do not teach expanding the receptacle into a deployed configuration extending along the length of the receptacle.  This argument is not found persuasive because Merriam Webster defines the word deploy as to spread out, utilize, or arrange for a deliberate purpose.  Therefore, using a broadest reasonable interpretation of the claim, the receptacle of Douglas is deployed when filled with fluid as shown in Annotated Fig. 6, since during utilization it is spread out by the fluid it is filled with for the purpose of providing fire protection.
Also, regarding Claim 1, Examiner agrees with Applicant that Douglas fails to teach sealing filler material within the receptacle, since Douglas specifically teaches pockets that are open and not sealed.  However, in the above rejection of Claim 1 under 35 U.S.C. 103 the teaching of Miller is relied upon to modify the receptacle of Douglas to meet this newly introduced limitation, and Miller teaches pockets that seal water that has been absorbed in absorbent polymer as noted above.
Additionally, regarding Claim 1, Applicant argues that Douglas does not teach at least one sub-channel that is a partially extruded form and extends along a length of the receptacle.  This argument is not found persuasive because Douglas teaches that the sub-channels can have internal channels that are in the form of tubes or hoses, and tubes and hoses are understood to be of an extruded form.  Therefore, using a broadest reasonable interpretation of the claim, the sub-channels are a partially extruded form since parts of the sub-channels are extruded objects.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752